


116 S4778 IS: To require the Secretary of Veterans Affairs to submit to Congress a report on the use of security cameras in medical centers of the Department of Veterans Affairs.
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4778
IN THE SENATE OF THE UNITED STATES

October 1, 2020
Mrs. Capito (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To require the Secretary of Veterans Affairs to submit to Congress a report on the use of security cameras in medical centers of the Department of Veterans Affairs.


1.Report on use of security cameras in medical centers of Department of Veterans Affairs
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Office of Operations, Security, and Preparedness of the Department of Veterans Affairs, the Veterans Health Administration, and the Office of Construction and Facilities Management of the Department, shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report regarding the policies and procedures of the Department relating to the usage and placement of security cameras throughout medical centers of the Department and the role such cameras play in patient safety, security of the medical center, and maintaining patient privacy. (b)ElementsThe report required by subsection (a) shall include the following:
(1)A specification of the policies and procedures of the Department regarding the use of security cameras at medical centers of the Department with respect to the following: (A)How the Department uses security cameras to protect patients, including—
(i)an identification of the specific units within medical centers in which the use of security cameras is prioritized to protect patient safety; (ii)a description of the procedures that are in place to position security cameras to ensure that staff of the Department are properly caring for patients;
(iii)a description of how the Department uses security cameras to monitor staff; (iv)a description of the extent to which medical centers install security cameras to monitor all locations where drugs are stored to ensure that drugs are accounted for, and an assessment of whether this is a widely used practice; and
(v)a description of improvements that can be made by the Department regarding the placement of security cameras and the storage of data from such cameras to better hold staff accountable and ensure the safety of patients. (B)The extent to which the Department requires the use of security cameras at medical centers to enhance overall security, including—
(i)a description of how exterior security cameras are used; (ii)a description of how interior security cameras are used; and
(iii)an identification of the locations, interior and exterior, in which the Department prioritizes the use of security cameras. (C)The patient privacy policy of the Department with respect to the placement of security cameras, including—
(i)the extent to which the Department authorizes security cameras to be placed outside of patient rooms to monitor who enters the room; and (ii)an identification of areas within medical centers where the use of security cameras is banned.
(2)Recommendations for improving patient security and ensuring that staff is held accountable, including—  (A)recommendations with respect to—
(i)how the Department could better use security cameras to protect the safety of patients;  (ii)the manner in which the Department can better authorize direct supervisors to monitor footage from security cameras; 
(iii)specific units within medical centers in which the use of security cameras should be required to hold staff accountable;  (iv)the amount of funding necessary to address shortfalls with respect to security cameras and the specific uses for such funding; and
(v)the number of staff that each medical center should have monitoring footage from security cameras at all times; and (B)reasoning as to whether or not the Secretary would recommend that every hallway of each medical center have at least one security camera.
(3)Such other matters as the Secretary considers necessary.   